*665Dissenting Opinion.
Todd, J.
The power of taxation is one of the most important attributes of sovereignty. It is a cardinal principle relating to such power, that it inherently comprises all subjects over which the sovereignty extends. As said by an eminent law writer : “ The power of the State as to the mode, form-or extent of taxation is unlimited when the subjects to whieh it applies are within her jurisdiction.” Burroughs on Taxation, 3.
We find a recognition of this principle by the Supreme Court of the United States in the following language of that pre-eminent jurist, Chief Justice Marshall, in the case of McCullough vs. Maryland, 4 Wheaton, 434:
“ If we measure the power of taxation residing in a State by the extent of sovereignty which the people of a single State possess and can confer on its government, we have an intelligible standard applicable to every case to whieh the power may be applied. We have a principle which leaves the power of taxing the people and property of a State unimpaired—whieh leaves to the State the command of all its resources.”
This language, so terse and at the same time comprehensive, conveys graphically to the legal mind the nature and unlimited extent of this vast power.
Though, thus, an incident of sovereignty and co-extensivo with it, its scope and operation may be restricted and confined within designated barriers by constitutional or statutory limitations.
The authoritative declarations of our present State Constitution, on the subject of the taxing power, are as follows:
Article 203 provides, “ that taxation shall be equal and uniform, * * and all property shall be taxed in proportion to its value.”
Article 207 of the same Constitution declares the exemptions from this mandatory and sweeping provision in these words: “ The following property shall be exempt from taxation, and no other, viz: All public property, places of religious worship or burial, all charitable institutions, all buildings and property used exclusively for college or other school purposes, the real and personal estate of any public library and that of any other literary association used by or connected with such library, all books and philosophical apparatus, and all paintings and statuary of any company or association kept in a public' hall; provided, the property so exempted be not used or leased for purposes of private or corporate profit or income.”
*666Thus, we see that the constitutional command is substantially, in its terms, that no other property than that thus specifically named shall be exempt; all other must be taxed.
Act 96 of the General Assembly of 1882 is strictly in conformity to that requirement.
In the light of these constitutional and statutory requirements, and the principles adverted to, underlying this entire subject of taxation, the question arises, whether the City bonds before us are proper subjects of taxation, and were legally and properly assessed in this instance.
We have seen that there is no declared exemption for them. Then the question arises, are they property in the sense of the Constitution ? In my opinion they must be. Abbott defines property as “ anything which a person owns, the various subjects in which an individual may, by law, have exclusive dominion and enjoyment,” and cites, as supporting this definition, the following expressions from adjudicated cases:
“ Property, used alone, includes lands, tenements, hereditaments and commodities, whatever can be appraised or estimated in money.” People vs. Mayer, 7 Barb. 535.
“ Property, in a bequest, includes everything which may be the subject of ownership, as money and securities.” Ball vs. Ball, Spear’s Ch. 48.
“It includes stock in corporations owned by the testator.” Adams vs. Jones, 6 Jones Eq. 221.
And this Court, in the case of City vs. Insurance Company, 30 An. 876, declares:
“ The argument by which it is attempted to be shown that notes, bills, bonds, stocks, etc., are not property, is too sublimated and metaphysical to be practical in matters of legislation.”
It is conceded, however, in the majority opinion, and is not denied by the counsel for the relator, that the bonds in question are property.
Being property, and not being expressly exempted, it would seem difficult to escape the conclusion, in view of the imperative language of the Constitution, that they should be taxed.
Cooley lays down the rule on this point thus:
“ The intention to exempt must, in any case, be expressed in clear and unambiguous terms. Taxation is the rule; exemption the exception.” Cooley, Law of Taxation, p. 146.
In the face of the plain and unambiguous provisions of the Constitution and statute, and in the absence of any clause in the law or or*667dinances, under which these bonds were issued, exempting them from taxation, I find no room for implication in the matter, for it is by implication, and implication alone, that the conclusion is reached that these bonds are not taxable. It is implied that they are not within the “grasp of the legislative intent.” While I admit the force of the reasoning by which this proposition is supported, it seems to me that the rules of construction invoked, by which the conclusion is reached, are misapplied. All such aids to construction, to ascertain the legislative intent, can, in my opinion, only be legitimately applied where the language of the Constitution or statute to be construed is obscure or doubtful. Where there is no such obscurity or doubt, as I think is the case in this instance, then the only rule for our guidance is that plain and easy one laid down in our Code, which declares:
“ When a law is clear and free from ambiguity, the letter of it is not to be disregarded, under the pretext of pursuing its spirit.” C. C. Art. 13.
And as more directly in point on the subject before us, we find the rule laid down by Dillon thus:
“ As the burden of taxation ought to fall equally on all, statutes exempting persons or property are construed with strictness, (the italics are the author’s) and the exemption should be denied, unless so clearly granted as to be free from fair doubt.”
Apart from the plain inference to be derived from the language of the Constitution and statute referred to, we have high authority in support of the proposition that municipal bonds are proper subjects for taxation.
Burroughs, an eminent writer on the subject, declares :
“The State bonds and bonds of municipal bodies, and circulating notes of banks, which are treated as property where they are, and pass by delivery, are the subject of taxation wherever found, in the same manner as chattels. Such statutes will be construed most strongly against those claiming the exemption.” Burroughs on Taxation, p. 51; and refers to 4th Peters, 514; 11 Peters, 420; 10 How. 393; 1 Black, 436; see, also, Dillon, Mun. Cor., 151; 4 Keyes, 303; 29 Cal. 533; Murray vs. Charleston, 6 Otto, 445.
For these reasons, I can come to no other conclusion, than that the bonds in question are taxable and were properly assessed for taxation, and, therefore, dissent from the opinion of the majority.